DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 6, 7, 9-18 and 20-25.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
 
Applicants' arguments, filed 05/03/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 fails to further limit the subject matter of claim 6 since claim 6 recites wherein the foot bath solution comprises an aqueous-diluent, claim 7 recites wherein the aqueous diluent is water, and it was known that the foot bath solution comprises water since line 3 of claim 6 recites an aqueous foot bath solution. Therefore, claim 7 reciting wherein the foot bath solution comprises water is not further limiting claim 6.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 6, 7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efremkin (US 2014/0288621, Sep. 25, 2014) in view of Prasad et al. (WO 2014/167554 A2, Oct. 16, 2014).
	Efremkin discloses an apparatus comprising a shoe-type housing having a substantially hollow interior forming a treatment chamber adapted to place a patient foot (¶ [0012]). An aqueous solution is delivered into the treatment chamber. Fungus infected toenails are washed and bathed within the aqueous solution. The aqueous solution flows around the infected areas (i.e. agitated solution) (¶ [0037], Fig. 3). The aqueous solution may be any type of aqueous solution containing substances capable of eliminating skin pathogens including but not limited to fungus organisms, yeast, and bacterial infection, including athlete’s foot etc. The aqueous solution may comprise fluconazole (¶ [0029]). Depending on clinical objectives, a patient’s foot is fully or partially washed (¶ [0015]). The level of the solution within the treatment chamber may be periodically raised so as to cover the entire surface of the foot (¶ [0062]). The time required for exposing the infected area to an aqueous solution may vary depending on the existing conditions (e.g., type of disease, the skin type, etc.). 
	Efremkin differs from the instant claims insofar as not disclosing when the aqueous solution comprises azithromycin. 
	However, Prasad et al. disclose a composition for the treatment of microbial infections comprising at least one antimicrobial agent (page 12, lines 13-15). The antimicrobial agent comprises an antifungal agent, antibacterial agent, antiviral agent, or any combination thereof (page 14, lines 5-6). Suitable antifungal agents include fluconazole (page 15, line 1). Suitable antibacterial agents include azithromycin (page 15, line 22). The composition may be used to treat athlete’s foot and nail infections (page 22, lines 4-6).  
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Efremkin discloses wherein the aqueous solution comprises substances capable of eliminating skin pathogens including but not limited to fungus organisms, yeast, and bacterial infection, including athlete’s foot etc. and wherein such substances include fluconazole. Accordingly, it would have been obvious to one of ordinary skill in the art to have additionally incorporate azithromycin into the aqueous solution of Efremkin motivated by the desire to formulate an aqueous solution that eliminates fungus organisms and bacterial infections since fluconazole is an antifungal agent and azithromycin is an antibacterial agent effective in treating athlete’s foot and nail infections as taught by Prasad et al. 
In regards to instant claim 11 reciting wherein contacting comprises placing at least part of one or both feet of the subject in the foot bath for about 10 minutes, Efremkin discloses wherein the time required for exposing the infected area to an aqueous solution depends on existing conditions such as the type of disease and skin type. As such, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed time based on a subject’s existing conditions. 

2.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efremkin (US 2014/0288621, Sep. 25, 2014) in view of Prasad et al. (WO 2014/167554 A2, Oct. 16, 2014) and further in view of Lee Silsby (LoxaSperseTM, Oct. 17, 2014) and PCCA (New, Exclusive PCCA Base, XyliFosTM: Boost the LoxaSperseTM Powder in Nasal Nebulization and Decrease your Cost, Aug. 7, 2015). 
	The teachings of Efremkin and Prasad et al. are discussed above. Efremkin and Prasad et al. do not disclose wherein the aqueous solution further comprises an excipient base powder comprising xylitol, poloxamer 407, hydroxylpropyl betadex, and epigallocatechin gallate.
	However, Lee Silsby discloses wherein LoxaSperseTM is designd to be mixed with active ingredients in order to improve water solubility, dispersion ability, and prevent microbial growth. Such active ingredients include anti-fungals such as fluconazole and antibiotics such as azithromycin. 
	PCCA discloses wherein XyliFos is a LoxaSperse booster allowing better overall efficiency and performance of a preparation by improving the solubilizing/dispersing characteristics of LoxaSperse, supporting the activity of antimicrobials, antivirals, anti-inflammatories and antihistamines used in formulations, and improving dispersibility and dissolution of API(s). 
As evidenced by paragraph [0163] of the instant specification, XyliFosTM is an excipient base powder comprising xylitol, poloxamer 407, hydroxylpropyl betadex, and epigallocatechin gallate.
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated LoxaSperseTM into the aqueous solution of Efremkin motivated by the desire to improve the solubility and dispersion ability of azithromycin and fluconazole as taught by Lee Silsby. 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated XyliFosTM into the aqueous solution of Efremkin motivated by the desire to improve the solubilizing/dispersing characteristics of LoxaSperseTM as taught by PCCA.

3.	Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efremkin (US 2014/0288621, Sep. 25, 2014) in view of Prasad et al. (WO 2014/167554 A2, Oct. 16, 2014) and further in view of Kvitnitsky et al. (US 2011/0229536, Sep. 22, 2011) and PCCA LoxaSperseTM (LoxaSperseTM makes easy work of nebulization and irrigation prescribing, 2013).
	The teachings of Efremkin and Prasad et al. are discussed above. Efremkin and Prasad et al. do not disclose wherein adding a capsule containing all or a portion of the azithromycin and fluconazole to the aqueous solution and opening or breaking apart the capsule and pouring the contents into the aqueous solution.
	However, Kvitnitsky et al. disclose a composition comprising one or more active substances (abstract). The active substances may be microencapsulated. Active substances include azithromycin (¶ [0057] and fluconazole (¶ [0061]). The composition is for topical application (¶ [0015]). 
PCCA LoxaSperseTM discloses wherein LoxaSperseTM increases the solubility and dispersibility of active ingredients, allows for multi-drug therapy combinations, enables an extended beyond-use date, and improves the antimicrobial activity of the active pharmaceutical ingredients. Suitable active ingredients include antifungals and antibacterials (page 1). LoxaSperse preparation can be dispensed as capsules. At the time of use, the capsule is opened and the contents are then mixed with an appropriate amount of sterile water (page 3).  
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated azithromycin and fluconazole into a capsule since this is a known and effective form of administering azithromycin and fluconazole as taught by Kvitnitsky et al. 
It would have been prima facie obvious to one of ordinary skill in the art to have opened the capsule and poured the contents into the aqueous solution since this is a known and effective method of dispensing capsules into an aqueous solution as taught by PCCA LoxaSperseTM. 

4.	Claims 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efremkin (US 2014/0288621, Sep. 25, 2014) in view of Prasad et al. (WO 2014/167554 A2, Oct. 16, 2014), Kvitnitsky et al. (US 2011/0229536, Sep. 22, 2011), PCCA LoxaSperseTM (LoxaSperseTM makes easy work of nebulization and irrigation prescribing, 2013), and further in view of Maibach et al. (US 2003/0235541, Dec. 25, 2003).
	The teachings of Efremkin, Prasad et al., Kvitnitsky et al., and PCCA LoxaSperseTM are discussed above. Efremkin, Prasad et al., Kvitnitsky et al., and PCCA LoxaSperseTM do not disclose the ratio of azithromycin to fluconazole and the amount of azithromycin and fluconazole. 
	However, Maibach et al. disclose a topical pharmaceutical formulation for the treatment of nail fungus (abstract). An effective amount of pharmacologically active agent will vary from subject to subject, depending on the age and general condition of the individual, mode of administration, and the like. An appropriate effective amount in any individual case may be determined by one of ordinary skill in the art using routine experimentation (¶ [0034]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed amount of azithromycin and fluconazole through routine experimentation since azithromycin and fluconazole are pharmaceutically active agents and an effective amount of pharmacologically agents in a composition for treating nail fungus may be determined by one of ordinary skill in the art using routine experimentation as taught by Maibach et al. In regards to the claimed ratio of azithromycin to fluconazole, once the amount of azithromycin and fluconazole has been determined, a ratio of azithromycin to fluconazole would have been obvious.
In regards to instant claim 20 reciting wherein the foot bath solution includes about 15 liters to about 30 liters of water, Efremkin discloses wherein a patient’s foot is fully or partially washed. Therefore, it would have taken no more than the relative skill of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount of water depending on the size of the apparatus and the amount of water desired to either fully or partially wash a patient’s foot. 

5.	Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efremkin (US 2014/0288621, Sep. 25, 2014) in view of Prasad et al. (WO 2014/167554 A2, Oct. 16, 2014) and further in view of Maibach et al. (US 2003/0235541, Dec. 25, 2003).
	The teachings of Efremkin and Prasad et al. are discussed above. Efremkin and Prasad et al. do not disclose the ratio of azithromycin to fluconazole and the amount of azithromycin and fluconazole. 
	However, Maibach et al. disclose a topical pharmaceutical formulation for the treatment of nail fungus (abstract). An effective amount of pharmacologically active agent will vary from subject to subject, depending on the age and general condition of the individual, mode of administration, and the like. An appropriate effective amount in any individual case may be determined by one of ordinary skill in the art using routine experimentation (¶ [0034]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed amount of amount of azithromycin and fluconazole through routine experimentation since azithromycin and fluconazole are pharmaceutically active agents and an effective amount of pharmacologically agents in a composition for treating nail fungus may be determined by one of ordinary skill in the art using routine experimentation as taught by Maibach et al. In regards to the claimed ratio of azithromycin to fluconazole, once the amount of azithromycin and fluconazole has been determined, a ratio of azithromycin to fluconazole would have been obvious.

Response to Arguments
	Applicant argues that Prasad does not teach utilization of azithromycin in an aqueous solution to treat any disease or eliminating any pathogen, much less athlete’s foot and nail infection in a bath as alleged with respect to combination with Efremkin.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection, Prasad discloses wherein the composition may be used to treat athlete’s foot and nail infections and may comprise azithromycin as an antibacterial agent. Therefore, it is obvious to one of ordinary skill in the art that azithromycin is suitable for treating athlete’s foot and nail infections. Although Prasad does not specifically disclose using azithromycin in an aqueous solution, it should be noted that obviousness does not require absolute predictability. See MPEP 2143.02. Thus, it is not required for Prasad to specifically teach azithromycin being used in an aqueous solution in order for that to have been obviousness. Prasad discloses wherein the formulation may be a mouthwash or solution. Mouthwashes comprises water. Therefore, since the composition of Prasad comprising azithromycin may be in the form of a solution and may be in a formulation comprising water, one of ordinary skill in the art would have had a reasonable expectation of success of incorporating azithromycin in the aqueous solution of Efremkin.  As such, Applicant’s argument is unpersuasive.

Conclusion
Claims 6, 7, 9-18 and 20-25 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612